Citation Nr: 0735148	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
to an August 2002 RO decision that denied service connection 
for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2006.  This case was 
originally on appeal from November 2003 and May 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing in June 2007; a 
transcript is of record. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in August 2002, the RO denied 
the veteran's claim for service connection for PTSD.

2.  The veteran did not submit either a VA Form 9 or any 
other correspondence until more than 60 days after the RO 
issued a statement of the case and more than 1 year after the 
October 1, 2002 notification letter.  


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the issuance of the December 2002 statement of the 
case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  

The timeliness of a substantive appeal is a jurisdictional 
matter and is governed by statutory interpretation.  In such 
a case, the VCAA has no application.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The veteran has, however, been 
properly notified of the jurisdictional problem and he has 
been afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.  

Legal Criteria and Analysis

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007).  A 
substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2007).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction (AOJ) in reaching the 
determination being appealed.  Id.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to alleged specific 
error of fact or law in the determination appealed.  Id.  

A substantive appeal must be filed within 60 days from the 
date that the AOJ mails the SOC, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) (2007).  

In this case, the RO denied the veteran's claim to reopen a 
claim for entitlement to service connection for PTSD in a 
rating decision dated in August 2002.  In August 2002, the RO 
received a timely filed NOD.  The veteran submitted 
additional evidence in September 2002 and the RO subsequently 
provided the veteran with a VA examination.  A report of this 
examination, dated in September 2002, was associated with the 
claims file.  The RO reconsidered the claim in light of this 
additional evidence and confirmed the denial in a rating 
decision dated in September 2002.  In a letter dated October 
1, 2002, the RO informed the veteran of its decision to 
confirm the previous denial.  The RO subsequently issued an 
SOC, dated in December 2002.

Included with the SOC was a letter dated December 2, 2002, in 
which the RO explained to the veteran the need to file a 
formal appeal.  The RO included a VA Form 9 with instructions 
regarding this document.  The instructions informed the 
veteran of how much time he had to submit the form in order 
to continue his appeal.  

The record fails to demonstrate that the RO received either a 
VA Form 9, or any other correspondence that would qualify as 
a substantive appeal, within the applicable time limit, which 
would have been within 60 days of the December 2, 2002 RO 
letter or within 1 year of the October 1, 2002 letter.  
Instead the record shows that the RO did not receive any 
correspondence from the veteran until October 23, 2003, when 
the RO received a VA Form 9 from the veteran's representative 
in reference to the veteran's PTSD claim.  In correspondence 
dated in November 2003, the RO explained to the veteran that 
the time limit for submission of the VA Form 9 had expired 
and that the decision had become final.  The RO informed the 
veteran that if he felt the decision was wrong, he should 
write and explain why.

In response, the veteran submitted a page of hand written 
notes, which he claimed were entries made by his 
representative on February 4, 2003.  The veteran claimed that 
on that date, he signed a VA Form 9, which his representative 
stamped and provided the veteran with a copy.  The veteran 
claimed that he was unable to locate his copy.  

Unfortunately the Board is unable to rule in the veteran's 
favor.  Even presuming that the veteran did sign a VA Form 9 
in February 2003 as he claims, this does not establish that a 
substantive appeal was filed at that time.  The veteran has 
not provided any evidence that either he or his 
representative filed the appeal within the applicable time 
limit and such a finding is not supported by the record.  
Accordingly, the appeal is must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish that the veteran timely filed a 
Substantive Appeal with respect to the August 2002 rating 
decision that denied entitlement to service connection for 
PTSD is dismissed for lack of jurisdiction.


REMAND

When a veteran is attempting to reopen a previously 
disallowed claim, the VCAA requires that VA notify the 
veteran of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1, 
9 (2006).  This requires VA to look at the bases for the 
prior denial and to respond with a letter describing what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id. at 10.

Here, the veteran's VA Form 9 that was submitted in October 
2003 was deemed to be a request to reopen the PTSD claim that 
had been denied in the August 2002 rating decision and 
confirmed in the September 2002 rating decision.  In response 
to the veteran's claim to reopen, the RO provided the veteran 
with a letter, dated in February 2003, in which the veteran 
was advised of what the evidence needed to show to establish 
entitlement to service connection for PTSD.  In this letter, 
however, the RO did not describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Moreover, it does not appear that he 
was provided with such notice at any time during this appeal.  
The issue must be remanded so that the veteran can be 
provided with the notice necessary to substantiate the issue 
on appeal.  Kent, at 9-10.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the evidence and 
information that is necessary to reopen 
his PTSD claim that VA previously denied 
in a rating decision dated in September 
2002.   

2.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


